DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement filed July 13, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11022947. Although the claims at issue are not identical, they are not patentably distinct from each other.

Pending Application
U.S. Patent No. 11022947
1. An energy optimization system for a building, the system comprising: 
1. An energy optimization system for a building, the system comprising: 
a processing circuit configured to: 
a processing circuit configured to: 
perform an optimization to generate one or more first participation hours and a first energy adjustment amount for each of the one or more first participation hours; 
perform an optimization to generate one or more first participation hours and a first load reduction amount for each of the one or more first participation hours; 
generate a user interface comprising an indication of one or more operation parameters for an energy program, the one or more first participation hours, and the first energy adjustment amount for each of the one or more first participation hours; 
generate a user interface comprising an indication of one or more economic load demand response (ELDR) operation parameters for an ELDR program, the one or more first participation hours, and the first load reduction amount for each of the one or more first participation hours; 
receive one or more overrides of the one or more first participation hours from the user interface; 
receive one or more overrides of the one or more first participation hours from the user interface; 
perform the optimization a second time to generate one or more second participation hours for participating in the energy program, and a second energy adjustment amount for each of the one or more second participation hours for the one or more pieces of building equipment based on the received one or more overrides; and 
perform the optimization a second time to generate one or more second participation hours for participating in the ELDR program, a second load reduction amount for each of the one or more second participation hours, and one or more second equipment loads for the one or more pieces of building equipment based on the received one or more overrides; and 
operate the one or more pieces of building equipment to affect an environmental condition of the building.
operate the one or more pieces of building equipment to affect an environmental condition of the building based on the one or more second equipment loads.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (hereinafter “Matsuoka”) (US 2014/0277769 A1) in view of Gabel et al. (hereinafter “Gabel”) (US 2015/0371328 A1).
As to claims 1, 10, 18, Matsuoka teaches a system and method for optimizing energy use of a building, comprising:
perform an optimization to generate one or more first participation hours and a first energy adjustment amount for each of the one or more first participation hours [generating DR event implementation profile defines a plurality of setpoints distributed over DR event period of the DR event, and magnitude of energy savings in kWh for the participation hours] [Fig. 25B] [0209, 0285-0286, 0292]; 
generate a user interface comprising an indication of one or more operation parameters for an energy program, the one or more first participation hours, and the first energy adjustment amount for the one or more first participation hours [Fig. 25B] [0209, 0285-0286, 0292]; 
receive one or more overrides of the one or more first participation hours from the user interface [Matsuoka teaches overrides of the one or more first participation hours wherein receiving the change in basic for DR event implementation profile from the consumer with updated participation settings [fig. 14, step1420], from Figs. 17A-17B, 25A-25D, Matsuoka shows the baseline setting for the consumer from 2pm to 7pm is 74 degree, the original DR event implementation profile requires the consumer to adjust the setting from 74 degree to 76 degree for duration 3pm to 7pm to reduce energy consumption load [0291-0294]. However, the consumer would like to override the profile a bit such that the consumer do not want to participate the 7pm load reduce plan, by adjusting the predefined setting from 76 degree to 72 degree, the consumer send the change to the DR management system to indicate that the consumer able to follow most of the original participation settings such as participate the original plan from 3pm to 6pm with 76 degree setting to reduce load, but the consumer do not want to participate the 7pm profile since the consumer would like to increase energy usage by adjust the setting to 72 degree from predefined 76 degree for more comfort instead of reducing load for more incentive. Therefore, by changing the predefined setting into an opposite side, the consumer requires to not participate load reduce event for 7pm. Therefore, user overrides a first participation hour [Fig. 25B] to a second participation hour [Fig. 25D]] [0216-0218, 0289, 0291-0295]; 
perform the optimization a second time to generate one or more second participation hours for participating in the energy program, and a second energy adjustment amount for the one or more second participation hours for the one or more pieces of building equipment based on the received one or more overrides [Fig. 25D shows the consumer do not want to participate the 7pm profile since the consumer would like to increase energy usage for more comfort instead of reducing load for more incentive] [0216-0218, 0289, 0294-0295]; and 
operate the one or more pieces of building equipment to affect an environmental condition of the building [Figs. 25-26] [0215-0219, 0294-0296]. 
Matsuoka teaches a system and method for optimizing energy use of a building for a DR event and perform optimizations to achieve energy reduction during peak period. Matsuoka also teaches perform optimization to generate one or more participation hours and a load reduction amount for the one or more participation hours [Fig. 25B] [0209, 0285-0286, 0292]. Matsuoka does not explicitly teach generating load reduction amount for each of the one or more participation hours.
However, Gabel teaches a method and devices for demand bidding operation includes determining a potential electric demand reduction for a particular facility, determining a bid for demand reduction based upon the determined potential electric demand reduction. Especially, Gabel teaches generating load reduction amount for each of the one or more participation hours for each of controllable electric loads [Fig. 2] [0050-0062].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Gabel with the teachings of Matsuoka for the purpose of generating and displaying detail load reduction data for each controllable electric device for each of DR participation hours to give the user a better understanding about demand reduction capability to have a better experience to prepare demand response program.
As to claims 2, 11, and 19, Matsuoka teaches provide a first bid comprising the one or more first participation hours and the first energy adjustment amount for each of the one or more first participation hours to a computing system configured to facilitate the energy program [Fig. 25B] [0209, 0285-0286, 0292]; and provide a second bid comprising the one or more second participation hours and the second energy adjustment amount for each of the one or more second participation hours to the computing system configured to facilitate the energy program, wherein the second bid is an update to the first bid, the one or more second participation hours are an update to the one or more first participation hours, and the second energy adjustment amount for each of the one or more second participation hours is an update to the first energy adjustment amount for each of the one or more first participation hours [Figs. 25D-E] [0216-0218, 0289, 0294-0295].
As to claims 3 and 12, Gabel teaches a first interface element indicating values for one or more energy parameters; and a second interface element indicating the one or more first participation hours and the first energy adjustment amount for each of the one or more first participation hours [Fig. 2] [0050-0062].
As to claims 5 and 13, Matsuoka teaches the second interface element is a chart indicating a plurality of hours for a plurality of days and an indication of which of the plurality of hours for the plurality of days are the first participation hours and the first energy adjustment amount for each of the one or more first participation hours [Fig. 25B] [0209, 0285-0286, 0292]. Gabel teaches generating and displaying load reduction amount for each of the one or more participation hours for each of controllable electric loads [Fig. 2] [0050-0062].
As to claims 6, 14, and 20, Matsuoka teaches cause the second interface element to display a locked indication for each of the one or more first participation hours a predefined amount of time before each of the one or more participation hours occurs; and prevent a user from overriding each of the one or more first participation hours within the predefined amount of time before each of the one or more first participation hours [0297]. 
As to claims 7 and 15, Matsuoka teaches the first interface element is a trend graph indicating a trend of the values for the one or more energy parameters for a plurality of times; wherein the processing circuit is configured to: collect the values for the one or more energy operation parameters from a computing system configured to facilitate the energy program; generate the trend graph based on the collected values for the one or more energy operation parameters; and cause the user interface to include the generated trend graph [0223-0230]. 
As to claims 9 and 17, Matsuoka teaches receive one or more electric consumption values from the building equipment configured to measure the electrical consumption values; cause the trend graph to include a trend of the one or more electric consumption values; generate a baseline electrical load based on historic electric load consumption; and cause the trend graph to include an indication of the baseline electrical load [0126, 0168, 0188, 0225, 0267-0270]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Gabel, and further in view of Guenette et al. (hereinafter “Guenette”) (US 2016/0232549 A1).
As to claim 4, Matsuoka teaches a system and method for optimizing energy use of a building for a DR event and perform optimizations to achieve energy reduction during peak period. Matsuoka does not explicitly teach one or more awarded or rejected hours of the one or more first participation hours, wherein the processing circuit is configured to cause the second interface element to display an indication of which of the one or more first participation hours are awarded hours or which of the one or more first participation hours are rejected hours.
However, Guenette teaches a system and method for encouraging user to participate energy saving program using challenge such that one or more awarded or rejected hours of the one or more first participation hours, wherein the processing circuit is configured to cause the second interface element to display an indication of which of the one or more first participation hours are awarded hours or which of the one or more first participation hours are rejected hours [0083-0090].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Guenette with the teachings of Matsuoka and Gabel for the purpose of using award to encourage user to participate energy saving program for certain periods of time.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Gabel, and further in view of Steven et al. (hereinafter “Steven”) (US 2013/0204443 A1).
As to claims 8 and 16, Matsuoka teaches a system and method for optimizing energy use of a building for a DR event and perform optimizations to achieve energy reduction during peak period. Matsuoka does not explicitly teach determining at least one of a day ahead locational marginal price which is an electricity price for a particular area on a future day, or a real-time locational marginal price which is an electricity price on at a current time [0011-0012, 0017-0021, 0167-0170, 0175-0180, 0196-0197, 0354-0357, 0372-0374].
However, Steven teaches determining at least one of a day ahead locational marginal price which is an electricity price for a particular area on a future day, or a real-time locational marginal price which is an electricity price on at a current time [0011-0012, 0017-0021, 0167-0170, 0175-0180, 0196-0197, 0354-0357, 0372-0374].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Steven with the teachings of Matsuoka and Gabel for the purpose of determining and displaying detail peak energy demand to give a better understanding about incoming demand response event to prepare demand response program.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115